DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species of an integrated optical communication and electrical energy generation device:
Species A, comprising a photovoltaic element, an electrically controlled light modulator element, and a retroreflector element as described in [45]-[46] and as shown in Figure 1A;
Species B, comprising two retroreflector elements with textured surfaces as described in [66]-[68] and as shown in Figure 2;
	Species C, comprising a display as described in [69]-[70] and as shown in Figure 3;
	Species D, comprising a first optical modulator and a second optical modulator as described in [71]-[72] and as shown in Figure 4;
	Species E, comprising a first photovoltaic device, a first optical modulator, a second photovoltaic device, and a second optical modulator as described in [73] and as shown in Figure 5;
	Species F, comprising a light modulator element reflecting light back on its front side and ambient light is converted to electrical energy by a photovoltaic element on the rear side as described in [74] and as shown in Figure 6;
	Species G, comprising smaller sub-devices arranged in an array sharing a common retroreflector element and have individual photovoltaic element and light modulator element as described in [78]-[81] and as shown in Figure 10;

	Species I, comprising multiple photovoltaic elements as described in [84]-[99] and as shown in Figure 12;
	Species J, comprising a photovoltaic element comprising one or more sub-photovoltaic elements arranged around the optical modulator element as described in [100]-[105] and as shown in Figure 13; and
	Species K, comprising a first photovoltaic element, a second photovoltaic element, and an electrical switching element as described in [106]-[108] and as shown in Figure 15.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.